Name: 2000/8/EC: Commission Decision of 20 December 1999 extending the prohibition on the use of the comprehensive guarantee for certain Community transit operations introduced by Decision 96/743/EC (notified under document number C(1999) 3988) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agri-foodstuffs;  tariff policy;  beverages and sugar;  animal product
 Date Published: 2000-01-07

 Avis juridique important|32000D00082000/8/EC: Commission Decision of 20 December 1999 extending the prohibition on the use of the comprehensive guarantee for certain Community transit operations introduced by Decision 96/743/EC (notified under document number C(1999) 3988) (Text with EEA relevance) Official Journal L 004 , 07/01/2000 P. 0016 - 0017COMMISSION DECISIONof 20 December 1999extending the prohibition on the use of the comprehensive guarantee for certain Community transit operations introduced by Decision 96/743/EC(notified under document number C(1999) 3988)(Text with EEA relevance)(2000/8/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(1), as last amended by Regulation (EC) No 955/1999 of the European Parliament and of the Council(2), and in particular Article 249 thereof,Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3), as last amended by Regulation (EC) No 1662/1999(4), and in particular Article 362 thereof,Whereas:(1) Under Article 362(1) of Regulation (EEC) No 2454/93 use of the comprehensive guarantee may be temporarily prohibited, at the request of one or more Member States, for goods presenting an increased risk of fraud;(2) The Commission has to determine at least once a year whether there are grounds for maintaining the measures adopted under Article 362(1) of Regulation (EEC) No 2454/93;(3) Under Commission Decision 96/743/EC of 9 December 1996 on the adoption of specific measures to temporarily prohibit the use of the comprehensive guarantee for certain external Community transit operations(5), as amended by Decision 97/583/EC(6) and extended by Decision 98/697/EC(7), the Commission decided temporarily to prohibit the use of the comprehensive guarantee in such operations in respect of cigarettes of HS subheading 2402 20 and certain goods listed in the Annex to the Decision, which present an increased risk of fraud;(4) To protect the financial interests at risk in those operations, it is necessary to maintain the measures for a further 12 months pending full application of the new rules on the comprehensive guarantee;(5) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS DECISION:Article 1The measures adopted by Decision 96/743/EC shall be extended for a further period of 12 months.Article 2This Decision shall apply from 1 January 2000.Article 3This Decision is addressed to the Member States.Done at Brussels, 20 December 1999.For the CommissionFrederik BOLKESTEINMember of the Commission(1) OJ L 302, 19.10.1992, p. 1.(2) OJ L 119, 7.5.1999, p. 1.(3) OJ L 253, 11.10.1993, p. 1.(4) OJ L 197, 29.7.1999, p. 25.(5) OJ L 338, 28.12.1996, p. 105.(6) OJ L 237, 28.8.1997, p. 41.(7) OJ L 332, 8.12.1998, p. 19.